DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s arguments and amendments filed on 7/27/2022 have been acknowledged and entered.
Claims 1-20 are pending.  
Claims 7-20 have been withdrawn.
Claims 1-3, 7, and 11 have been amended.
No new claims have been added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/2/2022 and 7/27/2022, have been considered by the examiner. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or alternatively under 35 U.S.C 103 as obvious over Barlow et al (US 6,905,775 B1).
Regarding claim 1, Barlow discloses a continuous workpiece in the form of a coil (col 1 lines 33-37).  The coil is an aluminum alloy (col 1 lines 43-45) and is coated with an aluminum oxide or hydroxide film (col 1 lines 40-42 and 47) that may be and may have an additional adhesion promoter coating (chemical additive layer) (col 2 lines 48-49, 57-58 and col 3 lines 1-3).   Barlow further teaches the anodic oxide film may comprise a 30 nm barrier layer or a 100nm fully filamented anodic film which inherently has the barrier layer and results in a 70 nm filament layer (up to 75 nm in thickness)(col 7 lines 20-22) that provides a rough anodized aluminum alloy surface (col 1 lines 11-16).  Alternatively, although Barlow does not expressly identify the thickness of the filament layer as up to 75 nm in thickness, since the barrier layer may be 30 nm thick and the anodization layer is 100nm total, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the filament layer about 70 nm thick given the total thickness of the particular example to provide a rough surface.

Claim Rejections - 35 USC § 103
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (US 6,905,775 B1).

Regarding claims 3 and 4, Barlow teaches all of the limitations of claim 1 and further teaches the barrier layer may be 20-50 nm thick (col 3 lines 1-3) and provides an example at 20 nm thick (up to about 25nm thick).  

Barlow does not expressly teach an example of an anodic layer of claim 1 with a barrier layer with a thickness of up to about 25 nm, or an anodized film layer less than 100nm thick. 

However, Barlow teaches the anodic oxide film is applied to be thick enough to provide abrasion and corrosion resistance; but not so thick as to have a tendency to spall or crack when a workpiece carrying the film is formed to shape and also not so thick as to make the coating so electrically resistant that spot-welding is impossible.  Additionally, Barlow teaches barrier thicknesses of from 20-50 nm.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a barrier thickness on the lower portion of the disclosed range of from 20 to 50 nm overlapping the instant claimed range of up to 25 nm in order to maintain the thickness low enough to prevent cracking or spalling of the coating and to maintain its spot weldability resulting in a anodized film layer of 100nm thick or less overlapping the instant claimed range of less than 100 nm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). .
Regarding claim 5, Barlow teaches all of the limitations of claim 1 and further teaches an adhesion promoter coating (col 2 lines 48-49, 57-58), and teaches that some adhesion promoters are pretreatments that may also provide corrosion resistance (col 1 lines 17-24).  
Regarding claim 6, Barlow teaches all of the limitations of claim 1 and further teaches the coil for automotive use (an automobile body part) (col 1 line 2).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Terai et al (US 3,935,349 A1) in view of Barlow et al (US 6,905,775 B1).
Regarding claim 1, Terai discloses an aluminum article anodized to form an oxide layer and pretreated with a silane compound (abstract and col 1 lines 60-62).  
Terai does not teach the aluminum as a continuous coil or wherein the thin
anodized film layer comprises a barrier layer and a filament layer, wherein the filament layer is up to 75 nm in thickness.
However, Terai discloses the aluminum article may be any shape and teaches the thickness of the oxide layer as from 50-800 nm.  Additionally, Barlow teaches a similar aluminum alloy (col 1 lines 43-45) coated with an aluminum oxide or hydroxide film (col 1 lines 40-42 and 47) as a continuous workpiece in the form of a coil (col 1 lines 33-37).  Barlow teaches the oxide film may comprise a 30 nm thick barrier layer or a 100 nm thick fully filamented anodization layer which inherently has the barrier layer and wherein the filaments create a rough surface that provides an excellent mechanical key for subsequently applied organic coatings (col 7 lines 20-22 and col 1 lines 11-16).  Since the article of Terai may be any shape and Barlow teaches a similar material, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the continuous coil shape of Barlow as the shape of Terai.  Additionally it would have been obvious to apply an oxide coating as taught by Barlow with filaments and to make the coating include a 30 nm barrier and 70 nm filament layer for a fully filamented layer of 100nm thickness (wherein the filament layer is up to 75 nm in thickness) as would be the case in Barlow to provide a rough surface that provides an excellent mechanical key for subsequently applied organic coatings to help with adhesion.   
Regarding claim 2, Terai in view of Barlow teaches all or the limitations of claim 1 and Terai further teaches a silane (chemical additive) layer (abstract).  
Regarding claims 3 and 4, Terai in view of Barlow teaches all of the limitations of claim 1 and Barlow further teaches a barrier layer may be 20-50 nm thick (col 3 lines 1-3) and provides an example at 20 nm thick (up to about 25nm thick).  

Barlow does not expressly teach an example of an anodic layer of claim 1 with a barrier layer with a thickness of up to about 25 nm, or an anodized film layer less than 100nm thick. 

However, Barlow teaches the anodic oxide film is applied to be thick enough to provide abrasion and corrosion resistance; but not so thick as to have a tendency to spall or crack when a workpiece carrying the film is formed to shape and also not so thick as to make the coating so electrically resistant that spot-welding is impossible.  Additionally, Barlow teaches barrier thicknesses of from 20-50 nm.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a barrier thickness on the lower portion of the disclosed range of from 20 to 50 nm overlapping the instant claimed range of up to 25 nm in order to maintain the thickness low enough to prevent cracking or spalling of the coating and to maintain its spot weldability resulting in a anodized film layer of 100nm thick or less overlapping the instant claimed range of less than 100 nm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). .
Regarding claim 5, Terai in view of Barlow teaches all of the limitations of claim 1 and Terai further teaches the silane layer as a pretreatment layer to the anodized aluminum (col 1 lines 53-54).  
Regarding claim 6, Terai in view of Barlow teaches all of the limitations of claim 1 and Barlow further teaches the coil for automotive use (an automobile body part) (col 1 line 2).
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Applicant argues that Barlow does not teach the aspects of claim 1 relating to at least the thin anodized film layer comprising both a barrier layer and a filament layer that is up to 75 nm thick. In response to Applicant’s argument a phosphoric acid anodized layer as disclosed by Barlow inherently contains a barrier layer as evidenced by Arrowsmith et al “Phosphoric acid anodizing of Aluminum” (Summary-p1 of 4).  The fully filamented anodic layer of Barlow also contains a barrier layer along with the filament layer to form an anodic layer. Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784